ELLISON, J.
This case was submitted at same time as that of Stanley against this defendant, decided at this term, and is quite like it in all respects. The decree in the trial court was for plaintiff.
This plaintiff became a member and stockholder of the Missouri Guarantee Savings & Building Association and borrowed of it $250 in December, 1893. The question here, as in the Stanley case, is, whether plaintiff *641became a stockholder in the association. His charge of fraud on the part of the association in inducing him to execute his papers pertaining to his membership and to become a stockholder is not only not supported by the evidence, but is wholly contradicted by his own testimony. There was no artifice or device practiced or attempted at the beginning, and throughout several years he knowingly paid his installments on stock. Plaintiff totally failed to make a case.
As to his contention that his becoming a member and stockholder of the association was for the purpose of evading the usury laws, we need do no more than refer to what was said on that head in the Stanley case. That case settles the law arising in this case adversely to plaintiff, and the decree will be reversed and cause remanded.
All concur.